     Case 3:93-cr-00035-HDM Document 106 Filed 05/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8

 9                       UNITED STATES DISTRICT COURT
10                             DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                Case No. 3:93-cr-00035-HDM
12
                             Plaintiff,
13        v.                                              ORDER
14   MARK LEE MURRAY,
15                           Defendant.
16

17        The defendant’s motion for leave to file Exhibit A, which

18   consists of the defendant’s medical records, under seal (ECF No.

19   105) is GRANTED. Exhibit A (ECF No. 105-1) is deemed properly

20   filed under seal.

21        IT IS SO ORDERED.

22        DATED: This 29th day of May, 2020.
23

24                                    ____________________________
                                      UNITED STATES DISTRICT JUDGE
25

26

27

28


                                          1
